Case 1:17-cv-02989-AT Document 959-2 Filed 10/09/20 Page 1 of 4




                       Exhibit 2
     Case 1:17-cv-02989-AT Document 959-2 Filed 10/09/20 Page 2 of 4


                     U.S. Election Assistance Commission
                     Voting System Testing and Certification Program
                     1335 East West Highway, Suite 4300
                     Silver Spring, MD. 20910




Notice of Clarification
NOC 19-01: Software De Minimis Changes
Issued by Program Director, November 15, 2019

Section of Certification Manual to Be Clarified:

 Testing & Certification Program (Cert) Manual, Version 2.0
 3.4.2 De Minimis Change - Defined. A de minimis change is a change to a certified
       voting system’s hardware, software, TDP, or data, the nature of which will
       not materially alter the system’s reliability, functionality, capability, or
       operation. Under no circumstances shall a change be considered de minimis
       if it has reasonable and identifiable potential to impact the system’s
       performance and compliance with the applicable voting Standard.

 3.4.3 De Minimis Change – Procedure. Manufacturers who wish to implement a
       proposed de minimis change must submit it for VSTL review and endorsement
       and EAC approval. A proposed de minimis change may not be implemented as
       such until it has been approved in writing by the EAC.

  3.4.3.1 VSTL Review. Manufacturers must submit any proposed de minimis change to a
         VSTL and the EAC for review and endorsement. The Manufacturer will provide
         the VSTL: (1) a detailed description of the change; (2) a description of the facts giving
         rise to or necessitating the change; (3) the basis for its determination that the change
         will not alter the system’s reliability, functionality, or operation; (4) upon request of the
         VSTL, a sample voting system at issue or any relevant technical information needed to
         make the determination; (5) document any potential impact to election officials
         currently using the system and any required notifications to those officials; (6) a
         description of how this change will impact any relevant system documentation; and (7)
         any other information the EAC or VSTL needs to make a determination. The VSTL will
         review the proposed de minimis change and make an independent determination as to
         whether the change meets the definition of de minimis change or requires the voting
         system to undergo additional testing as a system modification. If the VSTL determines
         that a de minimis change is appropriate, it shall endorse the proposed change as a de
         minimis change. If the VSTL determines that modification testing and certification
         should be performed, it shall reclassify the proposed change as a modification. Endorsed
         de minimis changes shall be forwarded to the Voting System’s Project Manager for final
         approval. Rejected changes shall be returned to the Manufacturer for resubmission as

 1|Page
     Case 1:17-cv-02989-AT Document 959-2 Filed 10/09/20 Page 3 of 4


         system modifications.

  3.4.3.2 VSTL Endorsed Changes. The VSTL shall forward to the EAC any change it has
          endorsed as de minimis. The VSTL shall forward its endorsement in a package
          that includes:

   3.4.3.2.1 The manufacturer’s initial description of the de minimis change, a narrative
             of facts giving rise to, or necessitating, the change, and the determination
             that the change will not alter the system’s reliability, functionality, or
             operation.

   3.4.3.2.2 The written determination of the VSTL’s endorsement of the de minimis
             change. The endorsement document must explain why the VSTL, in its
             engineering judgment, determined that the proposed de minimis change
             met the definition in this section and otherwise does not require
             additional testing and certification.

  3.4.3.3 EAC Action. The EAC will review all proposed de minimis changes endorsed by a
          VSTL. The EAC has sole authority to determine whether any VSTL endorsed
          change constitutes a de minimis change under this section. The EAC will inform
          the Manufacturer and VSTL of its determination in writing.

   3.4.3.3.1 If the EAC approves the change as a de minimis change, it shall provide
             written notice to the Manufacturer and VSTL. The EAC will maintain copies
             of all approved de minimis changes and otherwise track such changes.

   3.4.3.3.2 If the EAC determines that a proposed de minimis change cannot be
             approved, it will inform the VSTL and Manufacturer of its decision. The
             proposed change will be considered a modification and require testing and
             certification consistent with this Manual. De minimis changes cannot be
             made to voting systems currently undergoing testing; these changes are
             merely changes to an uncertified system and may require an Application
             update.

Purpose:
 The de minimis change process is used by the EAC to allow minor modifications to a
 certified voting system. In the past, this has been applied primarily to hardware changes
 as software changes often require a new version and build. Additionally, past practice has
 been that if a de minimis change required VSTL testing, it was classified as a system
 modification.

Clarification:
  The EAC has determined that allowing software de minimis changes is necessary to
 confront a rapidly evolving cybersecurity threat environment as well as allowing
 Manufacturers to quickly respond to changing jurisdictional requirements, where those
 requirements can be addressed with minor changes.



 2|Page
     Case 1:17-cv-02989-AT Document 959-2 Filed 10/09/20 Page 4 of 4


 Software de minimis changes should have the following general characteristics:

 1. Update a discrete component of the system and do not impact overall system
    functionality;

 2. Do not modify the counting or tally logic of a component or the system (formatting
    changes to reports are allowable);

 3. Do not affect the accuracy of the component or system;

 4. Do not negatively impact the functionality, performance, accessibility, usability,
    safety, or security of a component or system;

 5. Do not alter the overall configuration of the certified system (e.g. adding ballot
    marking device functionality to a previously certified DRE component);

 6. Can be reviewed and/or tested by VSTL personnel in a short amount of time
    (approximately less than 100 hours).

Conclusion:
As of the date of this Clarification, the EAC will consider software de minimis changes
submitted in accordance with the Testing and Certification Program Manual, Version
2.0 with the following clarifications:

Section 3.4.3.2.2 will be interpreted as allowing minimal VSTL testing as deemed
necessary to confirm the change (approximately less than 100 hours).

Section 3.4.3.2.3 will be added:

3.4.3.2.3     The validated hashes, trusted builds, and version listing for all software
              modules changed.




3|Page
